                Case 1:20-cv-03043-AT Document 4 Filed 04/17/20 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,
        BRUCE E. KATZ, M.D., P.C D/B/A JUVA
        SKIN AND LASER CENTER
                                                                  Case No.
                            -v-
       PROFESSIONAL BILLING
                                                                       Rule 7.1 Statement
       COLLECTIONS, LLC.
                                                    Defendant.




                   Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      BRUCE KATZ, M.D., P.C.                           (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.

      none




              4/16/2020
     Date:
                                                         Signature of Attorney


                                                         Attorney Bar Code:   4470191




Form Rule7_1.pdf SDNY Web 10/2007
